DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on January 21, 2021. Claims 1, 3-4, 6, 8, 11-12, 15, 18-24 and 30-34 are currently pending in the case, with claims 1, 21 and 23 in independent form. The current amendment amends claims 1, 3, 11-12, 15, 21-23, and adds new claims 31-34. Claims 2, 5, 7, 9-10, 13-14, 16-17 and 25-29 are cancelled.

Response to Arguments
Applicant’s amendments and arguments, see pages 9-12, filed January 21, 2021, with respect to the objected claims 2, 3, 9, and 29 have been fully considered and are persuasive.  The objection to claims 2-3, 9 and 29 has been withdrawn. 
Applicant’s amendments and arguments, see pages 9-12, filed January 21, 2021, with respect to the double patenting rejection of claims 1, 4, 6, 8, 11-12, 15, 21-22, 28 and 30 have been fully considered and are persuasive.  The double patenting rejection of claims 1, 4, 6, 8, 11-12, 15, 21-22, 28 and 30 has been withdrawn. 
Applicant’s amendments and arguments, see pages 9-12, filed January 21, 2021, with respect to the rejection under 35 U.S.C. § 112(b) as being indefinite of claims 21, 11-12, and 15 have been fully considered and are persuasive.  The rejection of claims 21, 11-12, and 15 under 35 U.S.C. § 112(b) has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-4, 6, 8, 11-12, 15, 18-24 and 30-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144